UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJUNE 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-54254 The Graystone Company, Inc. (Exact name of registrant as specified in its charter) DELAWARE (State of Incorporation) 27-3051592 (I.R.S. Employer Identification No.) 2620 Regatta Drive, Ste 102, Las Vegas, NV (Address of principal executive offices) (Zip Code) (702) 438-4100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Title of Each Class Outstanding as of August 9, 2013, Class A Common stock, par value $0.0001 per share Class B Common stock, par value $0.001 per share Table of Contents THE GRAYSTONE COMPANY, INC. FORM 10-Q June 30, 2013 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4T. Control and Procedures 12 PART II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 16 Item 4. (Removed & Reserved) 16 Item 5. Other Information 16 Item 6. Exhibits 16 Table of Contents PART I FINANCIAL INFORMATION ITEM 1 –FINANCIAL STATEMENTS THE GRAYSTONE COMPANY, INC. CONSOLIDATED BALANCE SHEET June 30, December 31, (unaudited) ASSETS Current assets Cash and cash equivalents $ $ Prepaid expense - Loan to joint venture - Total current assets Plant, property & equipment (net of depreciation) Total assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current liabilities Accounts payable $ $ Accrued expenses Accrued expenses - related party Convertible notes payable (net of discount) Notes payable Notes payable (related party) Derivative liability - Total liabilities Stockholders' (deficit) equity Class A Common stock, $.0001 par value; 5,000,000,000 shares authorized, 1,164,484,303 and 345,777,234 shares issued and outstanding as of June 30, 2013 and December 31, 2012, respectively. Class B Common stock, $.001 par value; 5,000,000 shares authorized, 5,000,000 and 0 shares issued and outstanding as of June 30, 2013 and December 31, 2012, respectively. Additional paid-in capital Accumulated deficit ) ) Total stockholders' (deficit) equity ) ) Total liabilities and stockholders' (deficit) equity $ $ See accompanying notes to unaudited consolidated financial statements 3 Table of Contents THE GRAYSTONE COMPANY, INC. CONSOLIDATED STATEMENT OF OPERATIONS Six Months Ended June 30, Three Months Ended June 30, Sales, net $ Cost of goods sold $ $ $ Gross profit $ ) $ $ ) $ Operating Expenses General and administrative Legal and professional Depreciation and amortization - - Research and development - - Loss on settlement of AP-related party - - Total operating expenses Loss from operations ) Other income (expense) Interest expense ) Loss on settlement of debt ) - ) - Gain/loss on derivatives - - Loss on sale of assets - ) - ) Total other income (expense) Loss before income taxes ) Net loss $ ) $ ) $ ) $ ) Net loss per share of common stock: Basic $ ) $ ) $ ) $ ) Weighted average number of shares outstanding See accompanying notes to unaudited consolidated financial statements 4 Table of Contents THE GRAYSTONE COMPANY, INC. CONSOLIDATED STATEMENT OF CASH FLOWS SixMonths EndedJune 30, Cash flows from operating activities Net Income(loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash used by operating activities: Depreciations on plant, property & equipment Amortizations on intangible assets - Loss on settlement of debt - Loss on settlement of AP – related party - Gain on derivative liability ) - Loss on sale of plant, property, & equipment - Issuance of common stock for services Issuance of notes for services - Amortization of debt discount Changes in operating assets and liabilities: Accounts receivable - ) Prepaid expenses - Accounts payable (7
